Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In specification, page 1, paragraph 1, the US Patent No. corresponding to application No. 15805818 and No. 14/527,072 need to be inserted.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF REASSEMBLING A GAS TURBINE ENGINE.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites characters (i) and (ii) within parentheses.  The MPEP counsels that characters within parentheses are to be treated as reference characters, and that the use of reference characters is to be considered as having no effect on the scope of the claims (see MPEP 608.01(m)).  It is suggested that claim 1, line 6, the limitation “(i)” be amended to - - i) - - and in line 8, the limitation “(ii)” be amended to - - ii) - -.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hallam (US 9,249,733) teaches a gas turbine engine stand configured for supporting a core engine comprising: an engine frame supporting the core engine; a base frame having a slide rail to enable axial translation of the engine frame relative to the base frame; a load transfer arrangement comprising a first engagement feature to engage with a part of the engine frame and a second engagement feature to slidingly engage with the slide rail; a locking mechanism to lock the engine frame to the base frame to prevent relative axial translation, wherein one of the locking mechanism and 
	Rossway (US 6,170,141) teaches an aircraft engine shipping system comprising a frame for supporting and providing continual shock absorption for an aircraft engine mounted thereon; a cradle assembly mounted on said frame, said cradle assembly including an aft ring for securing an aft portion of the aircraft engine when said shipping system is placed in the desire mode, of transportation and a forward ring for securing a forward portion of the aircraft engine when said forward ring is placed in a first mode, said aft ring being freely rotatable when in an unlocked position; means for rotating said forward ring in order to controllably rotate the aircraft engine while mounted on said shipping system and when said shipping system is configured in the first mode, said aft ring and said forward ring working in cooperation to stabilize the rotation of the aircraft engine; means for securing the aircraft engine once it has been rotated to a desired position in the first mode; a jack assembly for selectively raising and lowering said cradle assembly, said jack assembly including a plurality of jacks which communicate with one another to uniformly raise and lower the aircraft engine; and a pair of cradle arms rotatably mounted to opposing sides of said cradle assembly, said cradle arms being rotated away and disconnected from the aircraft engine when the shipping system is placed in the first mode and being rotated toward the aircraft engine and attached thereto when the shipping system is placed in a second mode (Fig. 3).
	Lilja et al. (US 5,816,367) teaches A jet aircraft engine transport apparatus for providing multi-modes of transport for jet aircraft engines and their components, said 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/04/2021